

116 SJ 16 IS: Proposing an amendment to the Constitution of the United States to abolish the electoral college and to provide for the direct election of the President and Vice President of the United States.
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 16IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mr. Merkley introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to abolish the electoral college
			 and to provide for the direct election of the President and Vice President
			 of the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:
			
				 —
 1.The President and Vice President shall be jointly elected by the direct popular vote of the people of the several States and the District constituting the seat of Government of the United States who are over the age of 18.
 2.Congress shall determine the time, place, and manner of holding the election, and the manner in which the results of the election shall be ascertained and declared, and shall establish one day throughout the United States by which any period of voting shall be complete and during which any eligible voter may cast a vote.
 3.Congress shall have the power to enforce this article by appropriate legislation. .